OPINION — AG — AN INDIVIDUAL IS NOT REQUIRED TO OBTAIN A WILDLIFE BREEDER'S LICENSE TO SEINE MINNOWS, FROM WATERS OWNED OR LEASED BY HIM, AND THEREAFTER SELL SAME FROM HIS PLACE OF BUSINESS LOCATED UPON THE PROPERTY FROM WHICH SAID MINNOWS WERE SEINED. HOWEVER, ONLY THE HOLDER OF A CURRENT WILDLIFE BREEDER'S LICENSE OR THE HOLDER OF A CURRENT COMMERCIAL MINNOW DEALER'S LICENSE MAY TRANSPORT SAID MINNOWS AND SELL SAME COMMERCIALLY. CITE:  OPINION NO. 63-366, 29 Ohio St. 1961, 821-834 [29-821] — [29-834], 29 Ohio St. 1961, 236-244 [29-236] — [29-244], 29 Ohio St. 1961 102 [29-102](E), 29 Ohio St. 1961 236 [29-236], 29 Ohio St. 1961 238 [29-238], 29 Ohio St. 1961 239 [29-239] (LEE COOK)